Metcalf, J.
All the exceptions that were taken at the trial of this case have been waived, except those concerning the deposition of Hasty.
The instruction to the jury, that the mere fact that the plaintiff did not produce and use the deposition of Hasty was immaterial, was rightly given.
But the court are of opinion that the plaintiff ought not to have been permitted to testify that the reason why he did not produce that deposition was, that the deponent refused to answer a part of the questions put to him by the plaintiff, on the ground that his answers thereto would tend to criminate the deponent. As the plaintiff did not introduce the deposition, he could not legally testify to its contents, or any part thereof. The exception to the admission of his testimony must therefore be sustained.